Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1claims  a computing unit configured to compute at least one control amount for controlling the internal combustion engine based on the information acquired by the information acquirer, the computing unit including: a region determiner configured to determine whether the state amount falls within a set region; a first computing unit configured to use at least one in-region state amount, which is the state amount determined to fall within the set region, as an input value to compute the at least one control amount by a neural network; and a second computing unit configured to use at least one out-of-region state amount, which is the state amount determined to fall out of the set region, as an input value to compute the at least one control amount, and the second computing unit being configured to: select at least one reference state amount, which is the state amount that falls within the set region, based on the at least one out-of-region state amount; use the at least one reference state amount as an input value to compute at least one reference control amount by the neural network; and compute the at least one control amount corresponding to the at least one out-of-region state amount based on the at least one reference control amount. Such was not disclosed or suggested in prior art.  Claim 1-7 and 9-12 depend from claim 1 and are allowable for at least the above limitations.
Independent claim 8 claims a control program for an internal combustion engine, which is executed by a computer to perform computation processing including: region determination processing of determining whether the state amount falls within a set region; first computation processing of using an in- region state amount, which is the state amount determined to fall within the set region, as an input value to compute the control amount by a neural network; and second computation processing of using an out- of-region state amount, which is the state amount determined to fall out of the set region, as an input value to compute the control amount, and the second computation processing including processing of: selecting a reference state amount, which is the state amount that falls within the set region, based on the out-of-region state amount; using the reference state amount as an input value to compute a reference control amount by the neural network; and computing the control amount corresponding to the out-of-region state amount based on the reference control amount. Such was not disclosed or suggested in prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839. The examiner can normally be reached after 3pm M-F.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD CASTRO/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747